MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                     November 18, 2020

                                    No. 04-19-00879-CV

                                CITY OF LEON VALLEY,
                                       Appellant

                                              v.

                                    Benny MARTINEZ,
                                         Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-08343
                           Honorable Peter Sakai, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT. See TEX. R. APP. P. 49.5.

                                                   /s/ Patricia O. Alvarez_
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.


                                                   /s/ Michael A. Cruz_
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court



ENTERED THIS 18TH DAY OF NOVEMBER, 2020.
                                                                             VOL___PAGE___